 



EXHIBIT 10
SUMMARY DESCRIPTION OF CORUS BANKSHARES COMPENSATION FOR DIRECTORS
Corus Bankshares Director Compensation
Last Approved: August 28, 2007
Fees

                                                                               
      Audit     Compensation     Nominating       Full Board     Committee    
Committee     Committee       Member     Chairman     Member     Chairman    
Member     Chairman     Member     Chairman  
Chairman Retainer Fee
          $ 0             $ 25,000             $ 10,000             $ 4,000  
(per annum)
                                                               
 
                                                               
‘Regular’ Board Meetings
  $ 9,500                                                          
(per meeting)
                                                               
 
                                                               
Normal Committee Meetings
                  $ 6,000             $ 5,000             $ 3,000          
(per meeting)
                                                               
 
                                                               
‘Special’ Board/Committee Meetings
  $ 1,750             $ 1,750             $ 1,750             $ 1,750          
In-Person
                                                               
(per hour)
                                                               
 
                                                               
‘Special’ Board/Committee Meetings
  $ 1,500             $ 1,500             $ 1,500             $ 1,500          
Telephonic
                                                               
(per hour)
                                                               

 

 